Citation Nr: 0633544	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include on an 
extraschedular basis under 38 C.F.R. § 3.321 (2006).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1974 to 
February 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.


FINDINGS OF FACT

1. The veteran was born in November 1954, has completed 12 
years of school, and prior to January 2001 worked in various 
temporary unskilled positions.

2. The veteran is not currently service-connected for any 
disabilities.

3. The veteran's nonservice-connected disabilities include: 
depression with anxiety (rated 10 percent disabling); 
hypertension (rated 0 percent disabling); and reducible right 
inguinal hernia (rated 0 percent disabling).

4. The veteran's alcohol and cocaine use constitutes willful 
misconduct.

5. The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a nonservice-
connected single disability rated at 40 percent or more with 
additional nonservice-connected disabilities to bring the 
combined rating to 70 percent or more.

6. The veteran's nonservice-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation consistent with his age, education, and 
occupational experience.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
pension purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A June 2003 letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to a nonservice-connected pension.  The Board 
notes that this letter was sent to the veteran prior to the 
August 2003 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The June 2003 letter also advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, this letter essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.

The Board notes that the veteran was not provided notice 
regarding the effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  However, seeing as 
the Board has concluded that the preponderance of the 
evidence is against the veteran's pension claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Thus, the absence of notice on this 
element should not prevent a Board decision on the veteran's 
claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's VA treatment records are 
associated with the claims folder, and the veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.

Following the veteran's March 2004 substantive appeal, the RO 
scheduled him for two VA examinations in conjunction with his 
claim for a nonservice-connected pension.  The record shows 
that although he was properly notified of these examinations, 
and indicated that he would appear for such appointments, the 
veteran failed to report for both examinations.  According to 
38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, the veteran's 
claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  In no 
instance has the veteran provided good cause for his failure 
to report to his VA examinations.  Thus, the Board will 
proceed to evaluate the veteran's claim based on the current 
evidence of record.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2006).  
There is total disability when there is present any 
impairment of the mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2006).  A disability is permanent if the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b) (2006); 38 U.S.C.A. § 
1502(a) (2006) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15 
(2006), permanent total disability occurs when there is a 
schedular rating total of 100 percent pursuant to the 
schedule of ratings or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.

A total disability evaluation may also be assigned for 
pension purposes where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.17 (2006).

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective, 
"average person" basis.  Under this standard, if the 
veteran is unemployable due to his disabilities, age, 
education, occupational background and other factors, he may 
be considered permanently and totally disabled for pension 
purposes. 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2006).

A review of the veteran's medical records reveals a history 
of depression, anxiety, hypertension, and cocaine and alcohol 
dependency.  Records indicate that he has been receiving 
mental health treatment from VA since at least May 2002.  His 
records also show that he reports working with the Bureau for 
Vocational Rehabilitation (BVR) to find employment since 
April 2003.  A May 2002 treatment note indicates the veteran 
has a reducible right inguinal hernia which was scheduled for 
repair.  However, it does not appear that the veteran went 
through with the procedure.  Finally, the most recent 
treatment records from March 2003 indicate the veteran has 
complained of a sharp, almost spasm-like pain over his left 
kidney area.  The veteran denied any radiation of pain or 
increased pain with motion.  Examination revealed full range 
of motion, normal curvature, and no pain on palpation.  The 
diagnosis provided is back pain, rule out nephrolithiasis.  
The Board notes that pain alone is not a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The March 2003 medical record also indicates the veteran has 
penile lesions, but their exact nature is not specified.

As was previously mentioned, the veteran is not currently 
service-connected for any condition.  His nonservice-
connected disabilities, as noted in the August 2003 rating 
decision and discussed above, include: depression with 
anxiety (rated 10 percent disabling); hypertension (rated 0 
percent disabling); and reducible right inguinal hernia 
(rated 0 percent disabling).  The Board notes that none of 
the veteran's disabilities has resulted in the permanent loss 
of the use of the veteran's hands, feet, or eyes.  
Additionally, none of his disabilities would render it 
impossible for the average person to follow a substantially 
gainful occupation.  Thus, a pension is not warranted under 
the criteria set forth in 38 C.F.R. § 4.15.  Additionally, 
the combined rating for all of the veteran's disabilities, 
under the combined ratings table of 38 C.F.R. § 4.25 (2006), 
is 10 percent.  Thus, he also does not meet the schedular 
percentage standard for the "unemployability" test for 
pension.  See 38 C.F.R. § 4.17.  Finally, there are not 
factors present in this case which would warrant 
consideration of entitlement on an extraschedular basis.  
38 C.F.R. § 3.321(b)(2).  As previously mentioned, the 
veteran is 52 years old and he has completed 12 years of 
school.  He is also participating in vocational 
rehabilitation through BVR.

The Board notes that treatment records indicate that the 
veteran has considerable difficulty functioning in his daily 
life.  A May 2002 mental health treatment record assigned the 
veteran a Global Assessment Functioning (GAF) score of 38.  
Such score contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  The veteran's records also indicate that is 
unable to keep a home.  The veteran's treatment records 
indicate that he was homeless and living in a shelter until 
July 2003, at which point he moved in with a friend.

While such evidence might suggest an inability to obtain and 
sustain gainful employment, the Board notes that the 
veteran's treatment records also reveal a continuing history 
of cocaine and alcohol dependency.  Furthermore, these 
records indicate that the veteran's cocaine and alcohol use 
exacerbates his depression and prevents him from obtaining 
employment.  Treatment records dated January 2003, April 
2003, July 2003, and August 2003 indicate that the veteran 
continues to use cocaine and alcohol at varying levels.  
January 2003 and April 2003 psychotherapy treatment records 
note that the veteran acknowledges his usage increases his 
depression.  Additionally, such records indicate that the 
veteran's rehabilitation technician has concluded, and made 
the veteran aware of the fact, that the veteran's choice to 
use cocaine and alcohol is what is preventing him from 
working, and not his other disabilities.  Although the 
records demonstrate an increasing desire to maintain sobriety 
and obtain employment, as recently as August 2003 the 
veteran's rehabilitation technician noted a lack of full 
commitment to such goals along with continued usage.

The Board notes that for VA compensation and pension 
purposes, both drug and alcohol abuse as due to one's own 
willful misconduct are not considered disabilities.  See 
38 C.F.R. § 3.3 (2006).  Willful misconduct is defined as an 
act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing and 
must be the proximate cause of injury, disease, or death.  
38 C.F.R. § 3.1(n) (2006).  The ban on compensation for 
disability resulting from drug or alcohol abuse in 
38 U.S.C.A. §§ 1110, 1131, does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  However, as was 
previously mentioned, the veteran does not have a service-
connected disability, and thus, this limited exception does 
not apply.  Accordingly, the veteran's alcohol and drug 
abuse, and its documented impact on his depression and 
ability to obtain and maintain employment, may not be 
considered in determining his eligibility for pension 
benefits.  38 C.F.R. § 3.301(c)(2).

At the present time, the preponderance of the evidence is 
against the veteran's claim for pension benefits.  As such, 
the reasonable doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


